—Order, Supreme Court, New York County (Elliott Wilk, J.), entered June 15, 2000, which dismissed the petition brought pursuant to CPLR article 78 to compel respondent to comply with petitioner’s request for disclosure pursuant to the Freedom of Information Law (Public Officers Law § 84 et seq.), unanimously affirmed, without costs.
The petition was properly dismissed since respondent, a private investigator hired by petitioner’s 18-B attorneys in a criminal matter, is not an “agency” subject to the disclosure requirements of the Freedom of Information Law (see, Public Officers Law § 86 [3]). Concur — Sullivan, P. J., Nardelli, Tom, Saxe and Friedman, JJ.